Citation Nr: 0003491	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-12 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for low back strain 
currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1953 to 
September 1973.

This appeal arises from a decision by the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's claim for service connection for PTSD is 
not plausible. 

3.  The service-connected low back disability is manifested 
by moderate limitation of function due to pain.


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is no a well-
grounded claim. 38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 
C.F.R. § 3.304 (1999).


2.  The functional impairment associated with the veteran's 
low back disability warrants a rating of 240 percent.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service personnel records indicate that his 
foreign service did not include a tour of Vietnam.  His 
military occupational specialty was aircraft repairman.  He 
received no medals indicative of combat exposure.

The veteran's service medical records are negative for 
complaints, symptoms or findings regarding PTSD.  His 
retirement examination report noted a history of an acute 
lumbosacral strain in September 1971 that was treated and 
that left no complications or sequelae.  The same examination 
was negative for psychopathology.

A December 1973 rating decision established service 
connection for chronic low back sprain, evaluated as 
noncompensably disabling under Diagnostic Code 5295.  

In September 1997, the veteran requested an increased rating 
for the low back disability.

A December 1997 VA orthopedic examination report states that 
the veteran had a L4-5 hemilaminectomy and a L4-5 diskectomy 
in 1981 and other back surgery in 1983.  The surgeries helped 
for some years but his condition had deteriorated in the last 
for or five years.  He complained of pain on sitting, 
climbing steps or walking more than 15 minutes.  Climbing 
more than five or six steps causes sharp back pain that 
radiates into his right leg.  He did not have any numbness or 
weakness in his leg from his back condition.  He did have 
some numbness in his left foot as a result of a left ankle 
injury.

Examination revealed a slight flattening of the normal lumbar 
lordosis.  No paraspinous spasm was present.  Point 
tenderness was noted along the surgical scar and distal to it 
down into the sacral region.  Flexion was to 85 degrees, 
extension was to 5 degrees, side bending was to 30 degrees 
left and right, and rotation was to 20 degrees left and 
right.  Straight leg raising was negative.  Neurological 
evaluation revealed that deep tendon reflexes were 2+ and the 
Babinski sign was absent.  Sensations were diminished to 
pinprick in the left foot.  The X-ray examination revealed 
degenerative changes of the lumbar spine mainly L4-L5 with 
narrowing of the intervertebral disc spaces between L4-L5 and 
mainly L5-S1.  The examiner's diagnosis was postoperative 
lumbar disc disease without radiculopathy, with pain causing 
moderate functional impairment.  

The report of a VA PTSD examination dated in January 1998 
states that the veteran's stressors consisted of hearing 
radio broadcasts and of the death of a friend in a plane 
crash.  The broadcasts were from Vietnam, as the veteran was 
stationed in Thailand.  One time the announcer stated that 
there was a $5,000 bounty on the veteran.  He described 
stressful events.  He never went to Vietnam.  Sometimes 
service members would fly into Phangrang [sic] to work on 
planes for extra money.  A friend took the veteran's place on 
one of the flights and died when the plane crashed on the 
return flight.  The examiner noted that the veteran became 
teary-eyed describing the feelings he had in Vietnam.  
Following the examination, the impressions were dysthymic 
disorder and moderate PTSD.   The examiner noted that the 
veteran's psychosocial problems were related to exposure to 
wartime conditions in Thailand.

Relying on the December 1997 examination report, a March 1998 
rating decision increased the evaluation for the veteran's 
back disability to the current 10 percent.

During the veteran's personal hearing in August 1998 he 
testified that he injured his back in January 1960 when a 
wheel well of an aircraft he was working on started to 
collapse.  He now has a large amount of burning pain that 
goes down inside his right leg through the calf.  It is 
extremely hard to walk, sit or drive.  He has the same 
symptoms now that he had at the time of the December 1997 
orthopedic examination but prior to the examination he had 
taken several high powered aspirin to take the edge off of 
his pain.  He was also able to sit and relax for 30 to 45 
minutes before the examination.  However, the symptoms are 
the same now as then.  He had not had any treatment since the 
December VA examination.  He does not understand why the VA 
does not realize that he has more than a sprain.  Regarding 
PTSD, the veteran testified that immediately upon his 
assignment to his unit in Thailand he was put to work for 
about two and a half straight days.  The bunk area was rat 
infested.  A propaganda broadcast by a woman they called 
Hanoi Hanna said that there was a $10,000 bounty on him.  He 
was later told that she had threatened him at other times.  
The veteran was not allowed to go into Vietnam, so a 
serviceman nicknamed "Howdy Doody" took his place on a flight 
into the combat zone.  Howdy Doody was killed when the Viet 
Cong downed the airplane he was on.  He does not know Howdy 
Doody's name or the date of the incident.  The veteran 
testified that he needs the records of the organization he 
was with or even the correct nomenclature for it to get Howdy 
Doody's name.  

Analysis

Post-Traumatic Stress Disorder

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet.App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

A PTSD claim is well grounded where the veteran has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability". 
Cohen ( Douglas) v. Brown, 10 Vet.App. 128, 136-37 (1997)

Pursuant to the Court's analysis under 38 U.S.C.A. § 1154 
(b), the evidence necessary to establish the occurrence of a 
recognizable stressor during service would vary depending on 
whether the veteran "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet.App. 60 (1993).  This is determined 
through the receipt of certain recognized military citations 
or other service department evidence.  38 C.F.R. § 3.304(f).  
If a determination is made that the veteran was not engaged 
in combat with the enemy, or that the veteran was engaged in 
combat with the enemy but that the stressors are not related 
to such combat, it must be determined whether the claimed 
stressor is corroborated sufficiently by service records or 
other sources to establish the occurrence of the claimed 
stressful events.  Moreau v. Brown, 9 Vet.App. 389 (1996), 
Doran v. Brown, 6 Vet.App. 283, 289 (1994).  The Court has 
stated that if the veteran engaged in combat and the claimed 
stressor is related to combat, no further development for 
evidence of a stressor is necessary.  Zarycki v. Brown, 6 
Vet.App. 91 (1993).  The Court has also held that it is the 
distressing event, rather than the mere presence in a "combat 
zone" which constitutes a valid stressor for purposes of 
supporting a diagnosis of PTSD.  Zarycki at 99.

The veteran stated in the record that he worked on aircraft 
during his time in Thailand.  He has not claimed combat-
related stressors.  The Board notes that his service 
personnel records do not reflect any awards or decorations 
denoting direct combat participation, i.e., a Purple Heart.  
He did not receive any awards for valor.  Consequently, the 
Board concludes that the veteran was not engaged in combat 
with the enemy.

Since the Board has ascertained that the veteran did not 
engage in combat with the enemy, it must determine whether 
the claimed stressors are corroborated sufficiently by 
service records or other sources to establish the occurrence 
of the claimed stressful events.  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  

The veteran's account of his stressors is vague.  The 
stressors are not capable of verification without specific 
information.  The Board notes that there is no corroborating 
evidence of the claimed stressors and there is no indication 
that sufficient information will be provided to allow 
confirmation of any of them.  

In a well-grounded claim for PTSD, there must be a current, 
clear medical diagnosis of PTSD.  The examiner diagnosed 
PTSD, attributing it to the war time stressors of being 
stationed in Thailand; therefore, the first and third 
elements of a well-grounded PTSD claim have been satisfied.  
However, the veteran's claimed stressors are not corroborated 
sufficiently by service records or other sources to establish 
the occurrence of the claimed stressful events, thus 
defeating the second element necessary for a well-grounded 
claim of PTSD.  

Inasmuch as all of the elements to establish a well-grounded 
claim of PTSD have not been satisfied, the claim is denied.


Increased Rating

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Initially the Board notes that the only neurological symptom 
found on examination was attributed to the veteran's non 
service-connected ankle injury.  There is no medical evidence 
of intervertebral disc syndrome (IDS) with symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc.  
Therefore a rating under Code 5293 would not be appropriate.  
There is no evidence of a fractured vertebra (Code 5285), and 
no evidence of ankylosis of the whole spine (Code 5286) or 
the lumbar spine (Code 5289).  These diagnostic codes are 
factually inapplicable in this case.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Limitation of motion of the lumbar spine, slight, warrants a 
10 percent evaluation.  Moderate limitation of motion is 
assigned a 20 percent rating.  Severe limitation of motion of 
the lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
4.71, Diagnostic Code 5292 (1999).

Lumbosacral strain, severe, manifested by listing of the 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, warrants a 40 
percent evaluation.  Lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, warrants a 20 percent 
evaluation.  With characteristic pain on motion a 10 percent 
rating is warranted.  For lumbosacral strain with slight 
subjective symptoms only, a noncompensable evaluation is for 
assignment.  Diagnostic Code 5295 (1999).

In the present case there is no evidence of muscle spasm 
necessary for a 20 percent or higher evaluation under 
Diagnostic Code 5295.  However, Diagnostic Code 5292 does 
provide for a 20 percent evaluation if the limitation of 
function is moderate.  The Board finds that the veteran's 
current disability is more properly rated under Diagnostic 
Code 5292.  However, there is no medical evidence of the 
severe limitation of motion necessary for a higher evaluation 
under 5292.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  See VAOPGCPREC 
36-97 (diagnostic code 5293 involves loss of range of motion 
such that 38 C.F.R. §§ 4.40 and 4.45 should be applied when a 
disability is rated thereunder).  Such factors include more 
or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.

The January 1998 VA examiner noted that pain caused moderate 
functional impairment of the veteran's lumbosacral spine.  
This was evidenced by limitation of extension to five 
degrees, and rotation to 20 degrees left and right.  Pain was 
noted during the January 1998 examination.  Although the 
veteran has had a back injury and surgeries since his 
service, the VA examiner did not attribute any decrease in 
the veteran's lumbosacral spine function to his post service 
injuries or surgery.  

In this case, while the veteran complained of pain associated 
with the disability at issue, "a finding of functional loss 
due to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40." Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  
While the examiner found that pain caused a moderate 
limitation of function, the pathology and objective 
observations of the claimant's behavior do not satisfy the 
requirements for an evaluation in excess of 20 percent.  
Thus, applying DeLuca, the Board finds that 38 C.F.R. §§ 
4.40, 4.45, and 4.59 do not provide a basis for a rating in 
excess of 20 percent.  Regarding the increased rating issue, 
all doubt has been resolved in favor of the appellant.  38 
U.S.C.A. § 5107. 

Finally, the Board finds that there is no evidence on which 
to base on extra-schedular rating under 38 C.F.R. § 
3.321(b)(1).  Such a rating may be warranted if "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).



ORDER

A 20 percent evaluation for limitation of motion of the 
lumbar spine is granted, subject to the law and regulations 
governing the criteria for award of monetary benefits. 

Entitlement to service connection for PTSD is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

